
	

116 HRES 771 IH: Censuring the President of the United States.
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 771
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2019
			Ms. Gabbard submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Censuring the President of the United States.
	
	
 Whereas, in his conduct of the office of President of the United States—and in violation of his constitutional oath to faithfully execute the office of the President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Donald J. Trump, acting both directly and through his agents within and outside the United States Government, abused the powers of the Presidency for his own personal political gain;
 Whereas President Trump, using the powers of his high office, solicited the interference of Ukraine in the 2020 United States Presidential election;
 Whereas President Trump conducted a scheme or course of conduct that included a recorded telephone conversation with President Zelensky, soliciting the Government of Ukraine to investigate his political rival, former Vice President Joseph R. Biden, Jr.;
 Whereas President Trump abused the powers of the Presidency by ignoring or injuring vital national interests to obtain an improper personal political benefit by abusing his high office to undermine the integrity of the United States democratic process;
 Whereas President Trump has undermined America’s national security and the safety of our people with a growing list of unconstitutional and reckless actions, including but not limited to:
 (1)Violating the War Powers Resolution and Article I of the Constitution by carrying out acts of war without Congressional approval.
 (2)Illegally and unconstitutionally using U.S. military forces to occupy and pillage oilfield reserves of Syria, a sovereign nation.
 (3)Recklessly enabling President Erdogan of Turkey to invade and occupy Northern Syria and conduct ethnic cleansing of Syrian Kurds.
 (4)Continued support for Saudi Arabia’s genocidal war in Yemen that has caused death, suffering, and starvation.
 (5)Recklessly abandoning nuclear agreements and treaties, like the INF treaty with Russia and the Iran nuclear agreement, thereby increasing the risk of nuclear war, nuclear proliferation, and war with Iran.
 In these and other ways, President Donald Trump has undermined the safety and security of the American people;
 Whereas President Trump has demonstrated that he has acted in a manner grossly incompatible with self-governance and the rule of law; and
 Whereas President Trump has acted in a manner contrary to the trust voters placed in him as President, to the great prejudice of the cause of law and justice, and to the manifest injury of the people of the United States: Now, therefore, be it
	
	
 That the House of Representatives does hereby— (1)censure President Donald J. Trump for actions taken by the President as outlined in this Resolution, which constitute a willful abuse of power;
 (2)censure President Donald J. Trump for putting his personal political interests before those of the American people in a manner that undermines the integrity of the United States democratic process;
 (3)call on President Donald J. Trump to refrain from any conduct that invites foreign interference in United States elections or undermines United States Government investigations into foreign interference;
 (4)call on President Donald J. Trump and the executive branch of government to respect the constitutionally defined separation of powers;
 (5)strongly urges President Donald J. Trump to uphold his oath of office as established by the Constitution of the United States and fulfill his constitutional responsibilities to the American people; and
 (6)call on President Donald J. Trump to acknowledge and admit wrongdoing as outlined in this Resolution and apologize to the American people.
			
